 



Exhibit 10.10
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This First Amendment to the Second Amended and Restated Employment
Agreement (“Amendment”) is made effective August 2, 2006, by and between
Cardinal Health, Inc., an Ohio corporation (the “Company”), and Robert D. Walter
(the “Executive”),
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement originally dated November 20, 2001, and amended and
restated on February 1, 2004 and on April 17, 2006, (the “Employment
Agreement”);
     WHEREAS, the Company and the Executive have agreed to amend certain
provisions of the Employment Agreement;
     NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants herein contained, and intending to be legally bound hereby, agree as
follows:
     1. Section 3(b)(vi) of the Employment Agreement is hereby amended by
replacing subsections (B) and (C) with the following: “(B) any stock incentive
awards granted prior to April 17, 2006 shall vest and become exercisable
consistent with the terms of such grant and the Company’s customary practices
for senior executives; provided, however, that upon termination of the
Employment Period for any reason other than due to the termination of the
Executive’s employment for Cause or by the Executive without Good Reason, the
Company shall cause any unvested stock options, restricted stock and restricted
share units held by the Executive or a permitted transferee (whether granted
under this Agreement or otherwise) to either (x) continue to vest in accordance
with their original terms during the Consulting Period (referred to in Section
5(e) below); or (y) vest immediately as of the termination of the Employment
Period, and in any event, with all such stock options, once vested, remaining
exercisable by the Executive or his heirs, successors or assigns until the end
of the option term, regardless of whether the Executive remains employed; and
(C) any stock incentive awards granted after April 17, 2006 shall vest and
become exercisable consistent with the terms of such grant and the Company’s
customary practices for senior executives during both the Employment Period and
the Consulting Period; provided, however, that upon termination of both the
Employment Period and the Consulting Period for any reason other than due to the
termination of the Executive’s employment and/or consulting arrangement for
Cause or by the Executive without Good Reason (with such definitions to be
adjusted to reflect the facts of his consulting arrangements, if applicable),
the Company shall cause all such awards to fully vest immediately as of the
termination of both the Employment Period and the Consulting Period, and in any
event, with all such stock options, once vested, remaining exercisable by the
Executive or his heirs, successors or assigns until the end of the option term,
regardless of whether the Executive remains employed or continues to serve as a
consultant.”
     2. Section 5(d) of the Employment Agreement is hereby amended by replacing
the second sentence with the following: “Additionally, unless the award
agreement with respect to an individual stock option, restricted stock or
restricted share unit award otherwise provides for immediate and full vesting,
for purposes of the vesting of any stock options, restricted stock or restricted
share units held by the Executive or a permitted transferee (whether granted
under this Agreement or otherwise), if the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period or the
Executive’s retirement at any time after June 30, 2004, and if (in the case of
retirement) following such termination of employment the Executive complies with
his obligation to perform consulting services as described in Section 5(e), then
(unless the Company elects to immediately vest such awards pursuant to
Section 3(b)(vi)(B)(y)) the Executive shall be treated as a consulting employee
and any such options, restricted stock or restricted share units shall continue
to vest in accordance with

 



--------------------------------------------------------------------------------



 



their original vesting schedule (with all such stock options, once vested,
remaining exercisable by the Executive or his heirs, successors or assigns until
the end of the option term).”
     3. Except as specifically amended by the provisions of this Amendment, all
terms of the Employment Agreement are unmodified and remain in full force and
effect
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

         
/s/ Robert D. Walter
  /s/ John B. McCoy    
 
       
ROBERT D. WALTER
  CARDINAL HEALTH, INC.    
Execution Date: August 2, 2006
  Execution Date: August 2, 2006    
 
  By: John B. McCoy    

 